Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant provisionally elects to prosecute Group I, claims 1-4 and 8-11, without traverse and Claims 5-7 and 12-14 are withdrawn from further consideration by the examiner, as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8 and 10-11are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (20190082350).
Regarding claim 1, Kim et al discloses, an information broadcast method, applied to an access point (BS/eNB, fig. 1-12), comprising: 
receiving parameter information of a current service access category (¶ 0108, FIG. 7, in step S710, a UE may transmit to a network an RRC connection setup complete message including a service type transmitted by the UE. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS); and
 broadcasting system information including the parameter information to a station (UE, fig. 1-12) to enable the STA to transmit current service data according to the parameter information (¶ 0109-0110, In step S720, the BS may compare the to-be-prioritized service type determined by the network and the service type transmitted by the UE. The to-be-prioritized service type determined by the network is described in step S610 of FIG. 6.  In step S730, if a type of a service which the network desires to prioritize does not coincide with a type of a service which the UE desires to prioritize, the BS may transmit an RRC connection release message to the UE. If the type of the service which the network desires to prioritize coincides with the type of the service which the UE desires to prioritize, the service may be prioritized over other services, see more detail table 1 page 7, ¶ 0099, table is store in the base station, the BS may compare the to-be-prioritized service type, ¶ 0081, the BS may transmit an RRC connection reject message or an RRC connection release message to the RRC layer of the UE. The RRC connection reject message or the RRC connection release message may include information i.e., timer regarding a waiting time for restricting a connection).
Regarding claim 3, Kim et al discloses, wherein a service type mapping table stored in the AP comprises a mapping relationship between a current service type and a current service priority, and a service category mapping table stored in the AP comprises a mapping relationship between the current service priority and the current service access category (¶ 0109-0110, In step S720, the BS may compare the to-be-prioritized service type determined by the network and the service type transmitted by the UE. The to-be-prioritized service type determined by the network is described in step S610 of FIG. 6.  In step S730, if a type of a service which the network desires to prioritize does not coincide with a type of a service which the UE desires to prioritize, the BS may transmit an RRC connection release message to the UE. If the type of the service which the network desires to prioritize coincides with the type of the service which the UE desires to prioritize, the service may be prioritized over other services, see more detail table 1 page 7, ¶ 0099, table is store in the base station, the BS may compare the to-be-prioritized service type).
	Regarding claim 4, Kim et al discloses, wherein the parameter information comprises at least one of: a size of a contention window, or a transmission duration (¶ 0081, the BS may transmit an RRC connection reject message or an RRC connection release message to the RRC layer of the UE. The RRC connection reject message or the RRC connection release message may include information i.e., timer regarding a waiting time for restricting a connection).
	Regarding claim 8, Kim et al discloses, an information broadcast device, applied to an access point (BS/eNB, fig. 1-12), comprising: 
a receiving module, configured to receive parameter information of a current service access category (¶ 0108, FIG. 7, in step S710, a UE may transmit to a network an RRC connection setup complete message including a service type transmitted by the UE. The service type may be a type of a service which needs to be prioritized. For example, the service type may include at least any one of a VoLTE service, a video service, and an SMS); and 
a sending module, configured to broadcast system information including the parameter information received by the receiving module to a station (STA) to enable the STA to transmit current service data according to the parameter information (¶ 0109-0110, In step S720, the BS may compare the to-be-prioritized service type determined by the network and the service type transmitted by the UE. The to-be-prioritized service type determined by the network is described in step S610 of FIG. 6.  In step S730, if a type of a service which the network desires to prioritize does not coincide with a type of a service which the UE desires to prioritize, the BS may transmit an RRC connection release message to the UE. If the type of the service which the network desires to prioritize coincides with the type of the service which the UE desires to prioritize, the service may be prioritized over other services, see more detail table 1 page 7, ¶ 0099, table is store in the base station, the BS may compare the to-be-prioritized service type).
	Regarding claim 10, Kim et al discloses, wherein a service type mapping table stored in the AP comprises a mapping relationship between a current service type and a current service priority, and a service category mapping table stored in the AP comprises a mapping relationship between the current service priority and the current service access category (¶ 0109-0110, In step S720, the BS may compare the to-be-prioritized service type determined by the network and the service type transmitted by the UE. The to-be-prioritized service type determined by the network is described in step S610 of FIG. 6.  In step S730, if a type of a service which the network desires to prioritize does not coincide with a type of a service which the UE desires to prioritize, the BS may transmit an RRC connection release message to the UE. If the type of the service which the network desires to prioritize coincides with the type of the service which the UE desires to prioritize, the service may be prioritized over other services, see more detail table 1 page 7, ¶ 0099, table is store in the base station, the BS may compare the to-be-prioritized service type).
	Regarding claim 11, Kim et al discloses, wherein the parameter information comprises at least one of: a size of a contention window, or a transmission duration (¶ 0081, the BS may transmit an RRC connection reject message or an RRC connection release message to the RRC layer of the UE. The RRC connection reject message or the RRC connection release message may include information i.e., timer regarding a waiting time for restricting a connection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20190082350) in view of Wang et al (20190037409).
Regarding claims 2 and 9, Kim et al does not specifically discloses, information to the STA through a beacon.
In the same field of endeavor, Wang et al discloses, broadcasting the system information including the parameter information to the STA through a beacon (¶ 0037, the RAN may broadcast the information using air interface signaling e.g., such as system information and beacon message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature beacon in order to enhance system performance to improving signaling overhead of mobility layer as taught by Wang et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643